DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species C, figures 5C-5D in the reply filed on 8/16/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter if all species is sufficiently related that a thorough search for the subject matter of any on species would encompass the search for the subject matter of the remaining species.  This is not found persuasive because as outlined in the species restriction, each species includes unique that requires employing different search queries in different areas. For instance, species A includes wavy shaped recess portions with non-elongated vertex. Differing structure requires looking in diverging areas to inquire if the structure is known in the medical field and thus presents a burden. After closer examination of the claims, its seen that claim 2 does not read on the current embodiment of figure 5c-5d because the recessed portion of figure 5c is not “inclined with respect the longitudinal axis of the treatment section”. There is no evidence or suggestion that species 5c-5d has this structure since as stated in paragraph 0100 of applicants pgpub, the recesses only exist between 87a and 87b. As such claims 2-5, 8 and 10-12 are withdrawn for being drawn to non-elected species.  
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9 and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Kimura (20090318944).

As to claim 1, Kimura discloses: An ultrasound probe (see figure 5a-5b) comprising: a probe main body section (30) that receives ultrasonic vibration generated from an ultrasound transducer (see paragraph 0051); a controller that is connected to the ultrasound transducer and is configured to control generation of the ultrasonic vibration (paragraph 0080); and a treatment section (see figure below) that is provided on a distal side of the probe main body section and is configured to form a hole in a treatment target (structured to cut though tissue and make a hole), with the ultrasonic vibration (abstract), the treatment section having a distal end (see figure below) and a proximal end (see figure below) and including: a cutting portion (see figure below) that is 


    PNG
    media_image1.png
    680
    783
    media_image1.png
    Greyscale





As to claim 7, Kimura discloses the invention of claim 6, Kimura further discloses: wherein the distal end of the columnar portion defines a maximum outline of a cut section of the treatment target (see figure above, the distal end defines a max outside diameter since the diameter is constant). 

As to claim 9, Kimura discloses the invention of claim 1, Kimura further discloses: wherein: the cutting portion further includes a projecting portion (distal tip of cutting portion) that projects distally from the columnar portion along the longitudinal axis (see figure attached above); and the projecting portion of the cutting portion has a cross-sectional area that decreases from the distal end of 59the columnar portion of the cutting portion toward a distal end of the projecting portion (see figure 5c).

As to claim 13, Kimura discloses the invention of claim 1, Kimura further discloses: wherein the columnar portion has a predetermined length from the distal end of the columnar portion to the proximal end of the columnar portion (see explanation below). Examiner notes the columnar portion is seen to have a predetermined length from the distal end of the columnar portion to the proximal end of the columnar portion . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over OTA (20100121197).

As to claim 1, Ota discloses: An ultrasound probe (device of figure 12) comprising: a probe main body section (2b) that receives ultrasonic vibration generated from an ultrasound transducer (3, paragraph 0010 and 0033-0034); a controller that is connected to the ultrasound transducer and is configured to control generation of the ultrasonic vibration (controls by applying energy to the device, see 0033-0034); and a treatment section (2a and 2c) that is provided on a distal side of the probe main body section (see figure 12) and is configured to form a hole in a treatment target (see paragraph 0010 and 0033-0034), with the ultrasonic vibration (paragraph 0033), the treatment section having a distal end and a proximal end (see figure below) and including: a cutting portion (2a) that is configured to cut the treatment target to form the 
OTA fails to directly disclose: and when viewed from the distal end of the treatment section, the columnar portion has a projection shape that is one of the following: a polygon shape; a substantially polygonal shape; an elliptical shape; and a substantially elliptical shape. Examiner notes the cross section of the device is never disclosed in OTA. 
Examiner is taking the position that it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distal end of OTA’s device to define a projection shape that is a polygon shape when viewed from the distal end of the treatment section 
, since this modification would have involved a mere change in the form or shape of a component. A change in from or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). Furthermore, applicant has provided no criticality to why this claimed shape is important (see paragraph 0054 and 0059 in applicants PGPUB where multiple types of cross sections are given). The courts held that the configuration of a claimed shape was a matter of design choice, which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant.

    PNG
    media_image2.png
    707
    833
    media_image2.png
    Greyscale


As to claim 6, OTA discloses the invention of claim 1, OTA further discloses: wherein a 58cross-section of the columnar portion has a shape that is the same as the projection shape of the columnar portion when viewed from the distal end of the treatment section along the longitudinal axis, the cross-section of the columnar portion being orthogonal to the longitudinal axis (see explanation below). Examiner notes once the treatment portion is altered to be a polygonal shape, the he columnar portion will have a shape that is the same as the projection shape since the device is tapered. 



As to claim 13, OTA discloses the invention of claim 1, OTA further discloses: wherein the columnar portion has a predetermined length from the distal end of the columnar portion to the proximal end of the columnar portion (see explanation below). Examiner notes once the combination is made, the columnar portion will have a predetermined length from the distal end of the columnar portion to the proximal end of the columnar portion to enable it to cut through tissue. 

As to claim 14, OTA discloses the invention of claim 1, OTA fails to directly disclose: wherein the columnar portion is a block shape. Examiner notes the cross section of the device is never disclosed in OTA. 
Examiner is taking the position that it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the columnar portion of OTA’s device to define a block shape, since this modification would have involved a mere change in the form or shape of a component. A change in from or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). Furthermore, applicant has provided no criticality to why this claimed shape is important (see .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Darian (20080300591): teaches ultrasonic probe with grooves.
Neurohr (20080234710): teaches ultrasonic probe. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771